Citation Nr: 1132563	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1976 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in October 2010 and was remanded for the Veteran to undergo a VA examination.  The RO has complied with the remand directives.  

Also on appeal was a claim of service connection for a left hip disorder; however, a May 2011 rating decision granted service connection for this disorder.  


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the Veteran has tinnitus that is due to his military service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the Claim

The Veteran seeks service connection for tinnitus.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise and the claim is granted. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third elements under 38 C.F.R. § 3.303(b).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in the U.S. Navy for 25 years as an electronics technician and data systems technician in a communication center where he was exposed to radio noise, constant teletype noise, 400 cycle transmitters, and 60 cycle blowing motors.  
An undated report from service indicated that the Veteran complained of tinnitus during service.  On a June 1995 Medical Surveillance Questionnaire, the Veteran reported that from April 1992 to April 1995, he had been issued ear plugs.  

The Veteran underwent a VA audiometric examination in January 2011.  He reported that he had experienced tinnitus since 1998, after sea duty.  The examiner opined that the Veteran's tinnitus is as least as likely as not related to the loss of hearing he experienced at 6000 Hz in his left ear.  

The Veteran's statements are competent lay evidence, as it is evidence not requiring that the proponent have "specialized education, training, or experience."  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence, including testimony.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

There is evidence of an in-service complaint of tinnitus.  Taken together with the nature of the Veteran's service and his in-service noise exposure, the statements from the Veteran alleging a continuity of symptoms, and the VA examiner's opinion, the evidence is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.


ORDER

Service connection for tinnitus is granted.



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


